Case 3:19-cv-00309-CHB-LLK Document 16 Filed 04/29/20 Page 1 of 3 PageID #: 60




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                   AT LOUISVILLE

NANCY FERRELL DAVIDSON                      )
                                            )
                      Plaintiff             )
                                            )
vs.                                         )       Case No. 3:19-cv-309-CHB
                                            )
LOUISVILLE METROPOLITAN                     )
GOVERNMENT                                  )
                                            )
                      Defendant             )


                                  ** ** ** ** ** ** ** **

               JOINT MOTION TO CONTINUE STATUS CONFERENCE


       The Plaintiff, Nancy Ferrell Davidson, and Defendant, Louisville Metropolitan

Government, by their respective counsel, respectfully requests the Court to continue the

Telephonic Status Conference currently scheduled for May 4, 2020 beginning at 11:30 a.m. (EST)

before the Honorable Magistrate Judge Lanny King.

       As grounds for this Motion, the parties state that discovery and motion practice have been

delayed due to the fault of neither party. The Defendant plans to file a dispositive motion and

tender discovery responses in the coming days. All counsel agree that a status conference will be

more productive once written discovery has been exchanged and the Defendant’s dispositive

motion has been fully briefed.
Case 3:19-cv-00309-CHB-LLK Document 16 Filed 04/29/20 Page 2 of 3 PageID #: 61




                                    Respectfully submitted,

                                    PHILLIPS PARKER ORBERSON & ARNETT


                                    /s/ TERA M. REHMEL
                                    Patricia C. Le Meur, Esq.
                                    Tera M. Rehmel, Esq.
                                    Colleen O. Davis, Esq.
                                    716 West Main Street, Suite 300
                                    Louisville, Kentucky 40202
                                    Office: (502) 583-9900
                                    Email: plemeur@ppoalaw.com
                                             trehmel@ppoalaw.com
                                             cdavis@ppoalaw.com
                                    Counsel for Defendant Louisville Metropolitan
                                    Government



                                    /s/ TIMOTHY DENISON (w/permission)
                                    Timothy Denison, Esq.
                                    235 South Fifth Street
                                    The Third Floor
                                    Louisville, Kentucky 40202
                                    timothydenison@aol.com
                                    Counsel for Plaintiff, Nancy Ferrell Davidson




                                       2
Case 3:19-cv-00309-CHB-LLK Document 16 Filed 04/29/20 Page 3 of 3 PageID #: 62




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and accurate copy of the foregoing was filed with the Clerk of
Court via the CM/ECF system on this the 29th day of April 2020, which will send a notice of
electronic filing to the following counsel of record:

Timothy Denison, Esq.
235 South Fifth Street
The Third Floor
Louisville, Kentucky 40202
timothydenison@aol.com
Counsel for Plaintiff, Nancy Ferrell Davidson



                                             /s/ TERA M. REHMEL
                                             Counsel for Defendant Louisville Metropolitan
                                             Government




                                                3
